Citation Nr: 1430334	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, and from January 1991 to June 1991.  He also has unverified periods of service with the Arkansas and Washington State National Guards. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The Veteran was scheduled for a Travel Board hearing in February 2013.  He failed to appear for such hearing.  To date, he has not requested a new Board hearing; therefore, the Board considers his hearing request to be withdrawn. 38 C.F.R. § 20.794(d)(2013).  

This matter was previously before the Board in December 2013, at which time it was remanded for further development. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 Remand Order, the Board requested that the AOJ confirm all dates of National Guard service, to include dates and periods of ACDUTRA and INACDUTRA. See Directive # 3 (contact the appropriate agency and confirm all of the Veteran's Army National Guard service dates, specially noting all periods of active duty, ACDUTRA, and INACDUTRA, from 1986 to 2001).  Such dates are particularly significant in this case because the Veteran's existing service treatment records (from unverified periods of National Guard service) show elevated blood sugar levels and blood pressure readings as early as September 1997 (see Medical Screening Summary - Cardiovascular Risk Screening Program), with notations of continued treatment for diabetes in March and June of 1999.  Personnel records obtained in connection with the Board's prior remand further indicate that the Veteran was placed on permanent physical profile in May 2001 as a result of his diabetes, and that he was subsequently deemed unfit for duty by a Physical Evaluation Board in June 2001. 

In a January 2014 statement, the Veteran clarified that he had served with both the Washington Army National Guard (from March 1986 to August 1991), and the Arkansas Army National Guard (located at Camp Robinson) from approximately 1993 to 2002. (Emphasis added). 

In January 2014, the AMC requested verification of the Veteran's National Guard service dates from the Adjutant General of Arkansas.  A February 2014 response letter from the Office of the Adjutant General indicated that it was unable to locate any records pertaining to the Veteran's service.  The letter suggested that the AMC contact the National Personnel Records Center (NPRC) and/or the Arkansas Army Reserves.  In a March 2014 deferred rating decision, the AMC noted that a Memorandum of Unavailability needed to be prepared if records were not available from the NPRC.  In March 2014, the AMC submitted a request to PIES to verify the Veteran's dates of service in the Arkansas National Guard.  PIES responded with the submission of personnel records, but did not verify any National Guard dates of service.  To date, there is no indication in the record that the AMC contacted the NPRC as suggested by the Adjutant.  Nor is there any indication that the AMC contacted the appropriate entity in order to obtain service dates pertaining to the Veteran's National Guard service in the state of Washington.  There is also no Memorandum of Unavailability of record. 

In light of the above, another attempt to verify all dates of National Guard service (in Washington and in Arkansas), to include dates and periods of ACDUTRA and INACDUTRA, should be made. See Stegall v. West, 11 Vet. App. 268 (1998).  If the Veteran's service dates cannot be verified, then a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued.  

In its December 2013 remand, the Board also requested that the Veteran undergo VA examinations (with accompanying etiological opinions) in connection with his service connection claims.  The VA examinations were conducted in February 2014.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by service.  In so finding, the examiner stated, "it has been established that the Veteran's National Guard duty in the 1990's does not constitute active duty time."  The examiner likewise concluded that diabetes was less likely than not incurred in or aggravated by service, reasoning that the "time of onset of DM II was not within 1 year of exit."  

The February 2014 VA etiology opinions are inadequate; this is especially so in light of the fact that they were rendered prior to any actual verification of the Veteran's ACDUTRA dates of service.  They are also entirely lacking in sound rationale. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, upon remand, and only after the Veteran's National Guard service dates are verified, addendum opinions should be obtained as indicated below. 


Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source(s), to include the NPRC, Records Management Center (RMC), the Arkansas Army Reserves, and the Washington National Guard, to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the Washington and Arkansas National Guards from approximately March 1986 to August 1991, and 1993 to 2002, respectively, and obtain any associated service personnel or treatment records not already of record. 

2. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the originating agency should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Thereafter, return the claims file to the clinician who provided the February 2014 VA opinions.  After a review of all of the evidence of record, to include this remand, the summarized dates of service in the National Guard, and any evidence added to the record as a result of this remand, the clinician should address the following:

Provide an opinion as to whether it is at least as likely as not that the Veteran's: (i) diabetes mellitus, type II; and (ii) hypertension, are etiologically related to any period of active duty service, or resulted from disease or injury incurred or aggravated while performing ACDUTRA in the Washington and/or Arkansas Army National Guard. 

In providing these opinions, the clinician should cite specific medical evidence, and provide a complete rational which includes discussion of the Veteran's complete medical history.  

If the clinician who provided the February 2014 opinions is unavailable, arrange for another appropriately qualified clinician to review the Veteran's claims file and provide the requested opinions.  If a medical examination of the Veteran is deemed necessary, such should be arranged, and the Veteran must be notified at his most recent address of record.

4. Thereafter, readjudicate the Veteran's claims for service connection for diabetes and hypertension.  If the benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



